COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  ANTONIO SALAZAR TORRES, JR.,                   No. 08-19-00214-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              109th District Court
                                     §
  THE STATE OF TEXAS,                           of Crane County, Texas
                                     §
                  State.                              (TC# 1720)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 17, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Paul E. Mansur, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 17, 2020.

       IT IS SO ORDERED this 12th day of February, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.